Citation Nr: 0839602	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June1957 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

In a February 2008 statement, the veteran, through his 
accredited representative, raised the issue of a right ear 
hearing loss.  The RO has not addressed this issue and it is 
referred back to that office for appropriate action. 

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  During a pre-hearing 
conference, the veteran stated, and it was confirmed on the 
record, that he wanted to withdraw two of the four claims on 
appeal, namely entitlement to service connection for 
hypotension and entitlement to service connection for 
diabetes mellitus, type II.  As such, the remaining issues on 
appeal are claims for service connection for left ear hearing 
loss and service connection for lumbosacral strain.  A 
transcript of the July 2008 hearing has been associated with 
the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for left ear 
hearing loss and lumbosacral strain.  He attributes these 
conditions to in-service exposure to loud noise from aircraft 
engines and incurrence and/or aggravation of a back injury, 
respectively.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A..  

Pursuant to 38 U.S.C.A. § 7104(a) (West 2002), all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence. 38 C.F.R. § 19.31(b)(1).  Further, when evidence is 
received prior to the transfer of a case to the Board, a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a).  

On August 5, 2008, the veteran submitted to the RO additional 
evidence which is pertinent to both issues on appeal and had 
not previously been considered by the RO.  Specifically, the 
veteran submitted employer records consisting of audiometric 
test results that reflect a progressive hearing loss as early 
as 1985.  With respect to his back disability claim, the 
veteran submitted a statement from his chiropractor noting 
treatment for and diagnosis of a current back disability.  
This evidence was not considered at the time the RO certified 
this case to the Board on February 20, 2008, and no waiver of 
RO consideration of this evidence appears in the record.  As 
there is no indication on file that the veteran has waived 
his right to have the RO consider such evidence prior to 
consideration by the Board, this appeal must be returned to 
the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case. See 38 
C.F.R. § 19.31 (2007).

With respect to the veteran's claim for left ear hearing 
loss, the Board notes that the veteran has offered competent 
statements regarding noise exposure and hearing problems he 
experienced during active duty as a reciprocal engine 
mechanic.  Furthermore, the evidence reflects that he 
currently has a severe hearing deficit in the left ear.  
However, there is insufficient competent medical evidence of 
record to determine whether his hearing loss is related to 
noise exposure as claimed.  Therefore, under these 
circumstances, an audiometric examination and medical opinion 
is required to determine the nature and etiology of his 
hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes here 
that the issue of hearing loss has, thus far, only been 
developed with respect to the left ear; however, as 
previously noted, the veteran has recently raised the issue 
of a right ear hearing loss.  As such, any audiological 
examinations conducted pursuant to the directives of this 
remand should be contemplative of a bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination(s) to determine the etiology 
of any hearing loss.  A copy of the VA 
examination request should be included in 
the claims file.  

After a review of the entire evidence of 
record, the examiner should render an 
opinion as to whether any current hearing 
loss is related to the veteran's military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
veteran's military occupational specialty 
(i.e., reciprocal engine mechanic), the 
objective medical findings in the service 
medical records, the previous private 
audiological evaluations currently of 
record, the veteran's history of in-
service and post service noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  
The examiner should specifically comment 
upon the newly submitted audiometric test 
results from the veteran's former 
employer.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated. 

Pursuant to the veteran's request at his 
July 2008 Board hearing, if possible, the 
VA examination should be scheduled at a VA 
medical facility in Grand Rapids, 
Michigan.   

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative (taking 
into consideration all of the evidence 
received since the last issued statement 
of the case).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


